318 F.2d 718
Anna JENNINGS, Administratrix of the Estate of Stewart EarlJennings, deceased, et al., Appellees,v.UNITED STATES of America, Appellant.
No. 8836.
United States Court of Appeals Fourth Circuit.
Argued April 4, 1963.Decided June 3, 1963.

David L. Rose, Attorney, Department of Justice (John W. Douglas, Acting Asst. Atty. Gen., Joseph D. Tydings, U.S. Atty., and Morton Hollander, Attorney, Department of Justice, on brief), for appellant.
Paul R. Connolly, Washington, D.C.  (David N. Webster, and Hogan & Hartson, Washington, D.C., on brief), for appellees.
Before SOBELOFF, Chief, Judge, and HAYNSWORTH and J. SPENCER BELL, Circuit Judges.
PER CURIAM.


1
This is the second appeal by the United States from judgments entered under the Tort Claims Act for the plaintiff-appellees arising from an automobile accident in which Stewart Jennings was killed and his brother, Donald S. Jennings, was seriously injured on the government maintained Suitland Parkway.


2
The judgments initially entered were vacated by this court, 4 Cir., 291 F.2d 880 (1961), and the cases remanded for more specific findings.  Such findings were made and the judgments reinstated.  It would serve no useful purpose to repeat the findings, which are set forth in meticulous detail in the District Court's opinion at 207 F.Supp. 143.  They are well supported by credible evidence in the record, and we perceive no reason to disturb them.  The District Court was well within permissible bounds in basing liability upon the maintenance by the defendant of a nuisance for a long time, after ample notice, by knowingly allowing a hazardous condition to continue unabated due to ice forming on the highway at the point of the accident, resulting from inadequate drainage of melting snow piled on the adjacent bank.


3
Affirmed.